Name: Council Regulation (EEC) No 1274/79 of 25 June 1979 fixing the guide price and the intervention price for adult bovine animals for the 1979/80 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 6 . 79 Official Journal of the European Communities No L 161 / 15 COUNCIL REGULATION (EEC) No 1274/79 of 25 June 1979 fixing the guide price and the intervention price for adult bovine animals for the 1979/80 marketing year characteristics of the production of the Member State to which they belong, meat offered to them which has certain quality characteristics ; whereas, in the light of the experience of recent years and foreseeable market trends, provision should be made for the 1979/80 marketing year for suspending, in respect of each Member State or in respect of certain regions of Member States, intervention buying-in of each of these qualities when it is found that their price on the representative markets of the Member State or the region in question exceeds their maximum buying-in price over a certain period , HAS ADOPTED THIS REGULATION : Article 1 For the 1979/80 marketing year the guide price for adult bovine animals shall be 154-58 ECU per 100 kilograms live weight . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (*), as last amended by Regulation (EEC) No 425/77 (2 ), and in particular Article 3 (3), the first paragraph of Article 4 and the second subparagraph of Article 6 (4) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (3 ), Having regard to the opinion of the Economic and Social Committee (4), Whereas, when the guide price for adult bovine animals is fixed , account should be taken both of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the harmonious development of world trade ; whereas the common agricultural policy aims inter alia to ensure a fair standard of living for the agricul ­ tural community, to guarantee the availability of supplies and to ensure that supplies reach consumers at reasonable prices ; Whereas the guide price must be fixed in accordance with the criteria laid down in Article 3 (2) of Regula ­ tion (EEC) No 805/68 ; whereas for the 1979/80 marketing year it should be fixed at a higher level than that adopted for the previous marketing year ; Whereas, moreover, in view of the current economic situation on the beef and veal market , the intervention price for adult bovine animals for the 1979/80 marketing year should be fixed at the same level in relation to the guide price as that adopted for the pre ­ vious marketing year ; Whereas under Article 6 (3) of Regulation (EEC) No 805/68 the intervention agencies must buy in beef and veal offered to them when average prices on the Community market are below the intervention price ; whereas under Article 6 ( 1 ) of the same Regulation the intervention agencies buy in , having regard to the Article 2 For the 1979/80 marketing year :  the intervention price referred to in the second subparagraph of Article 6 ( 1 ) of Regulation (EEC) No 805/68 shall be 13912 ECU per 100 kilo ­ grams live weight,  the price level referred to in the first sentence of Article 6 (3 ) of Regulation (EEC) No 805/68 shall be 139-12 ECU per 100 kilograms live weight . Article J For the 1979/80 marketing year : 1 . By way of derogation from Article 6 ( 1 ) and (3) of Regulation (EEC) No 805/68 , buying-in by the intervention agencies of one or more qualities to be determined of fresh or chilled meat falling within subheadings 02.01 A II a) 1 , 02.01 A II a) 2 and 02.01 A II a) 3 of the Common Customs Tariff may be partially or wholly suspended in a Member State or in a region of a Member State : (a) by the Commission , according to the procedure laid down in point 4, where the market price for the quality or qualities in question , recorded (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2 ) OJ No L 61 , 5 . 3 . 1977, p. 1 . (3 ) OJ No C 93, 9 . 4 . 1979 , p. 49 . (4 ) Opinion delivered on 4 and 5 April 1979 (not yet published in the Official Journal ). No L 161 / 16 Official Journal of the European Communities 29 . 6 . 79 in accordance with Article 12 (6) of Regulation (EEC) No 805/68 on the representative markets of the Member State in question remains  during a period of three consecutive weeks  above 100 % and equal to or less than 102 % of the maximum buying-in price fixed for that quality or those qualities in accordance with point 3 ; (b) by the Commission , where the market price referred to in (a) remains  during a period of three consecutive weeks  above 102 % of the maximum buying-in price referred to in (a). 2 . If the buying-in by the intervention agencies has been suspended pursuant to point 1 , the Commis ­ sion shall decide to resume the buying-in , where the market price for that quality or those qualities remains at the same level or less than the maximum buying-in price during a period of two consecutive weeks . 3 . The maximum buying-in price shall be calculated for each of the qualities determined by applying to an amount equal to 90 % of the guide price a coef ­ ficient expressing the normal relationship, adjusted according to the characteristics of each Member State 's production , between the price for the quality in question and the price of adult bovine animals recorded in accordance with Article 12 (6) of Regulation (EEC) No 805/68 on the representa ­ tive markets of the Community . 4 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 . A rticle 4 This Regulation shall enter into force on 2 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1979 . For the Council The President J. LE THEULE